85 F.3d 630
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Patrick E. RUDD, Defendant-Appellant.
No. 96-3162.
United States Court of Appeals, Sixth Circuit.
March 25, 1996.

Before:  LIVELY, KRUPANSKY, and MOORE, Circuit Judges.

ORDER

1
Defendant, Patrick Edwin Rudd, appeals a district court order denying him bail pending sentence on his conviction for mail fraud and bank fraud.   Rudd has filed a brief in support of his release;  the government has filed a response in opposition.


2
A defendant who has been found guilty but not yet sentenced shall be detained "unless the judicial officer finds by clear and convincing evidence that the person is not likely to flee or pose a danger to the safety of any other person or the community if released...."  18 U.S.C. § 3143(a)(1).   Release is no longer favored once guilt of a crime has been established.  United States v. Vance, 851 F.2d 166, 170 (6th Cir.), cert. denied, 488 U.S. 893 (1988).   Section 3143(a)(1) creates a presumption against release which the criminal defendant must overcome.   Id. at 168.   Upon review and consideration of the facts and arguments presented, we conclude that the district court did not err in ordering that the defendant be detained pending sentence.


3
It therefore is ORDERED that the district court's order is affirmed.